
	
		I
		112th CONGRESS
		1st Session
		H. R. 2892
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2011
			Mr. Fincher
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  capital gains tax for 10 years for taxpayers other than
		  corporations.
	
	
		1.Short titleThis Act may be cited as the
			 Invest in America Act of
			 2011.
		2.Temporary
			 exclusion of net capital gain of taxpayers other than corporations
			(a)In
			 generalPart I of subchapter
			 P of chapter 1 of the Internal Revenue Code of 1986 (relating to treatment of
			 capital gains) is amended by adding at the end the following new
			 section:
				
					1203.Temporary
				exclusion of net capital gain of taxpayers other than
				corporations
						(a)In
				generalIn the case of a
				taxpayer other than a corporation, gross income shall not include an amount
				equal to the net capital gain of the taxpayer for the taxable year.
						(b)Dividends
				treated as net capital gainFor purposes of this section, the term
				net capital gain means net capital gain (determined without regard
				to this subsection) increased by qualified dividend income (as defined in
				section 1(h)(11)).
						(c)Application of
				sectionThis section shall
				apply to taxable years beginning after December 31, 2011, and before January 1,
				2022.
						.
			(b)Conforming
			 amendments
				(1)Subsection (h) of section 1 of such Code is
			 amended by adding at the end the following new paragraph:
					
						(12)Application of
				subsection suspended during exclusion of net capital gainThis subsection shall not apply to taxable
				years beginning after December 31, 2011, and before January 1,
				2022.
						.
				(2)Paragraph (3) of
			 section 55(b) of such Code is amended by adding at the end the following flush
			 sentence:
					
						This
				paragraph shall not apply to taxable years beginning after December 31, 2011,
				and before January 1,
				2022..
				(3)Section 1222 of
			 such Code is amended by adding at the end the following new sentence:
					
						Determinations under this section shall
				be made before the application of section
				1203..
				(4)The table of
			 sections for part I of subchapter P of chapter 1 of such Code is amended by
			 adding at the end the following new item:
					
						Sec. 1203. Exclusion of net capital
				gain of taxpayers other than corporations..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
